Moore, J.
(dissenting) — I cannot agree with the majority opinion and respectfully dissent.
When a player inserts a dime in this pinball machine he pays for the privilege of playing a game. When the game is completed he gets nothing. The game consists of shooting at least five balls plus additional shots depending on events during play. If a ball hits a certain bumper or gate he gets an additional shot. If he scores 2000 he gets another shot. All this is part of the game. In bowling, a player may get only 12 shots, a strike each ball. If he does not get a strike in a frame he then gets another ball. In the tenth frame if he knocks down all the pins with one or two balls he then gets a third ball. A golfer pays the green fee to play a game. If his ball stops near a tree or in the rough more shots result. He gets more exercise. He gets the number of shots necessary to complete the game. A pool player pays for the use of the owner’s equipment. In “eight ball” the number of shots he gets depends on the events of the game. If by chance the eight ball rolls in a side pocket the game is over. “An element of chance” attends the playing of each of these games.
*817State v. Boland, 241 Iowa 770, 773, 41 N.W.2d 727, 729, states: “A gambling device is any instrument adapted and designed to play any game of chance for money or other thing of value.”
In State v. Boland, supra, and State v. John Doe, 242 Iowa 458, 463, 46 N.W.2d 541, 544, we quote 38 C. J. S., Gaming, section 78, page 133, “* * * the test is not whether the devices are capable of being used purely for amusement or nongambling purposes, but whether their reasonably intended use- is for gambling.”
38 C. J. S., Gaming, section 1, page 63, states: “There are many devices which may or may not be gaming devices according to the purpose for which they are intended or used; they are gaming devices if used or intended for gaming, but otherwise they are not; and generally in determining whether or not a device is a gambling device the courts will look behind its name and style to ascertain its true character.”
In my opinion this pinball game, like bowling, golf and pool, was not reasonably intended to be used for gambling. The machine should not be condemned and destroyed.
The two eases on which the majority opinion relies are clearly distinguishable. In State ex rel. Manchester v. Marvin, 211 Iowa 462, 233 N.W. 486, the machine awarded tokens after it was played. The token could then be used for a new game. In State v. Wiley, 232 Iowa 443, 3 N.W.2d 620, another game was awarded if at the end of the first a certain score was registered. Both involved the winning of a prize from the owner upon completion of the game. In the case at bar the player receives no prize or award at the end of the game. He plays only for his own amusement.
I would reverse.
Peterson, Snell and Stuart, JJ., join in this dissent.